DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are currently pending.

Specification
The abstract of the disclosure is objected to because it refers to purported merits of the invention. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “high” recited in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high” is a relative adjective, without quantification or a clear basis the term is vague and renders the meets and bounds of the claim to be unclear. 
In addition, claim 1 is unclear because it recites “(iv) providing a cleaning agent with a high solubility index from a cleaning agent source; (iv) mixing the cleaning agent and the dry carrier gas in a high shear mixing device to create a liquid mist/foam which is introduced into the system so as to solubilize the heavy organic residues on metal surfaces” (claim 1 recites two “(iv)” steps), and the step (viii) requires “sequencing or cycling of at least two of the following steps (iv), (v) and (vi)”. It is unclear which step “(iv)” is required in step (viii).
 It appears that the intended meaning may be “(iii) providing a surfactant source and providing a cleaning agent with a high solubility index from a cleaning agent source; (iv) mixing the cleaning agent and the dry carrier gas in a high shear mixing device to create a liquid mist/foam which is introduced into the system so as to solubilize the heavy organic residues on metal surfaces”, and this meaning will be used for purposes of examination. 
Furthermore, claim 1 recites “until concentration of explosive gases (LEL’s) reaches acceptable limits” in lines 15-16. The term “acceptable limit” is a relative term which renders the claim indefinite. The term “acceptable limit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, without quantification or a clear basis the term is vague and renders the meets and bounds of the claim to be unclear.
Moreover, the phase in parenthesis "(LEL’s)" renders the claims indefinite because it is unclear whether the limitation in parenthesis is part of the claimed invention. It appears that the intended meaning may be that the limitation in parenthesis is not part of the claimed invention, and this meaning will be used for purposes of examination.
	
Regarding claim 2, the term “high” recited in claim 2 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high” is a relative adjective, without quantification or a clear basis the term is vague and renders the meets and bounds of the claim to be unclear. 
In addition, claim 2 recites “until concentration of explosive gases (LEL’s) reach acceptable limits” in lines 11-12. The term “acceptable limit” is a relative term which renders the claim indefinite. The term “acceptable limit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, without quantification or a clear basis the term is vague and renders the meets and bounds of the claim to be unclear.
Furthermore, the phase in parenthesis "(LEL’s)" renders the claims indefinite because it is unclear whether the limitation in parenthesis is part of the claimed invention. It appears that the intended meaning may be that the limitation in parenthesis is not part of the claimed invention, and this meaning will be used for purposes of examination.

Regarding claim 3, the term “high” recited in claim 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high” is a relative adjective, without quantification or a clear basis the term is vague and renders the meets and bounds of the claim to be unclear. 
In addition, claim 3 recites “until concentration of explosive gases (LEL’s) reach acceptable limits” in lines 11-12. The term “acceptable limit” is a relative term which renders the claim indefinite. The term “acceptable limit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, without quantification or a clear basis the term is vague and renders the meets and bounds of the claim to be unclear.
Furthermore, the phase in parenthesis "(LEL’s)" renders the claims indefinite because it is unclear whether the limitation in parenthesis is part of the claimed invention. It appears that the intended meaning may be that the limitation in parenthesis is not part of the claimed invention, and this meaning will be used for purposes of examination.

Claim 6 is unclear because it recites “a cleaning a surfactant” in line 2.  It appears that the intended meaning may be “a surfactant”, and this meaning will be used for purposes of examination. 

Claim 8 recites the limitation "the mixing nozzle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the mixing nozzle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim 12 recites the limitation "the LEL" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the H2S concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4-5, 7, 10, 11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,936,112 to Jansen et al. (hereinafter “Jansen”) in view of US 2005/0183744 to Staub et al. (hereinafter “Staub”).
Regarding claim 1, Jansen teaches a method for cleaning and restoring the operating efficiency of organic liquid chemical exchangers comprising the steps of providing a carrier gas source (steam, column 3, lines 5-15), providing an encapsulating agent source (column 2, lines 42-46, column 3, lines 5-15), providing a surfactant source (column 3, lines 5-15), providing a cleaning agent from a source (e.g., terpene, column 3, lines 5-15, and column 6, lines 18-49), mixing the cleaning agent and the carrier gas to create a liquid mist with is introduced into the process system (column 3, lines 5-15) (reads on “step (iv)”), and delivering the carrier gas from the carrier gas source to the process equipment to remove all liquid and gaseous hydrocarbon contaminants out of the process equipment (column 3, lines 5-15, and column 11, lines 1-8) (reads on “step (vi)”).
Jansen does not teach that the carrier gas is a dry carrier gas.
However, it was known in the art that a dry gas can be used a carrier gas. For example, Staub teaches a method for cleaning an equipment with a multiple phase treating composition, wherein a liquid phase is distributed or delivered by a gaseous phase [0004, 0022, and 0036-0037]. Furthermore, Jansen teaches that gases such as carbon dioxide, and nitrogen are effective for delivering a cleaning liquid phase [0036-0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen wherein the carrier gas is a dry carrier gas as taught by Staub, since Staub teaches that dry carrier gases such as nitrogen and carbon dioxide are effective for distributing or delivering a liquid phase through an equipment such as a cleaning liquid ([0004, 0022, and 0036-0037] of Staub).
Jansen/Staub does not teach the step of mixing the encapsulating agent and the dry carrier gas in a mixing device to create a liquid mist which is introduced into the process system (step (v)).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen/Staub with the step of mixing the encapsulating agent and the dry carrier gas in a mixing device to create a liquid mist which is introduced into the process system with a reasonable expectation of success, since Staub teaches that dry carrier gases such as nitrogen and carbon dioxide are effective for distributing or delivering a liquid phase through an equipment such as a cleaning liquid ([0004, 0022, and 0036-0037] of Staub), and Jansen teaches that an encapsulating agent is mixed in a mixing device and is delivered to the system (column 2, lines 42-46, column 3, lines 5-15 of Jansen).
Jansen does not explicitly teach the step of sequencing or cycling of at least two of the steps (iv), (v) and (vi).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen by sequencing or cycling at least two of the steps (iv), (v) and (vi), in order to ensure that the contaminants are removed from the system.	
	
Regarding claim 2, Jansen teaches a method for cleaning and restoring the operating efficiency of organic liquid chemical exchangers comprising the steps of providing a carrier gas source (steam, column 3, lines 5-15), providing an encapsulating agent source (column 2, lines 42-46, column 3, lines 5-15), providing a surfactant source (column 3, lines 5-15), and delivering the carrier gas from the carrier gas source to the process equipment to remove all liquid and gaseous hydrocarbon contaminants out of the process equipment (column 3, lines 5-15, and column 11, lines 1-8) (reads on “step (v)”).
Jansen does not teach that the carrier gas is a dry carrier gas.
However, it was known in the art that a dry gas can be used a carrier gas. For example, Staub teaches a method for cleaning an equipment with a multiple phase treating composition, wherein a liquid phase is distributed or delivered by a gaseous phase [0004, 0022, and 0036-0037]. Furthermore, Jansen teaches that gases such as carbon dioxide, and nitrogen are effective for delivering a cleaning liquid phase [0036-0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen wherein the carrier gas is a dry carrier gas as taught by Staub, since Staub teaches that dry carrier gases such as nitrogen and carbon dioxide are effective for distributing or delivering a liquid phase through an equipment such as a cleaning liquid ([0004, 0022, and 0036-0037] of Staub).
Jansen/Staub does not teach the step of mixing the encapsulating agent and the dry carrier gas in a mixing device to create a liquid mist which is introduced into the process system (step (iv)).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen/Staub with the step of mixing the encapsulating agent and the dry carrier gas in a mixing device to create a liquid mist which is introduced into the process system with a reasonable expectation of success, since Staub teaches that dry carrier gases such as nitrogen and carbon dioxide are effective for distributing or delivering a liquid phase through an equipment such as a cleaning liquid ([0004, 0022, and 0036-0037] of Staub), and Jansen teaches that an encapsulating agent is mixed in a mixing device and is delivered to the system (column 2, lines 42-46, column 3, lines 5-15 of Jansen).
Jansen does not explicitly teach the step of sequencing or cycling of the steps (iv) and (v).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen by sequencing or cycling the steps (iv), (v) and (vi), in order to ensure that the contaminants are removed from the system.	

Regarding claim 3, Jansen teaches a method for cleaning and restoring the operating efficiency of organic liquid chemical exchangers comprising the steps of providing a carrier gas source (steam, column 3, lines 5-15), providing a surfactant source (column 3, lines 5-15), providing a cleaning agent from a source (e.g., terpene, column 3, lines 5-15, and column 6, lines 18-49), mixing the cleaning agent and the carrier gas to create a liquid mist with is introduced into the process system (column 3, lines 5-15) (reads on “step (iv)”), and delivering  the carrier gas from the carrier gas source to the process equipment to remove all liquid and gaseous hydrocarbon contaminants out of the process equipment (column 3, lines 5-15, and column 11, lines 1-8) (reads on “step (v)”).
Jansen does not explicitly teach the step of sequencing or cycling of steps (iv) and (v).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen by sequencing or cycling the steps (iv) and (v), in order to ensure that the contaminants are removed from the system.	
Jansen does not teach that the carrier gas is a dry carrier gas.
However, it was known in the art that a dry gas can be used a carrier gas. For example, Staub teaches a method for cleaning an equipment with a multiple phase treating composition, wherein a liquid phase is distributed or delivered by a gaseous phase [0004, 0022, and 0036-0037]. Furthermore, Jansen teaches that gases such as carbon dioxide, and nitrogen are effective for delivering a cleaning liquid phase [0036-0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen wherein the carrier gas is a dry carrier gas as taught by Staub, since Staub teaches that dry carrier gases such as nitrogen and carbon dioxide are effective for distributing or delivering a liquid phase through an equipment such as a cleaning liquid ([0004, 0022, and 0036-0037] of Staub).

Regarding claim 4, Jansen/Staub further teaches that the carrier gas is nitrogen ([0004, 0022, and 0036-0037] of Staub).
Jansen/Staub does not teach that the flow rate of the carrier gas is from 10 scfm to 10,000 scfm.
However, the flow rate of the carrier gas is a result effective variable modifying the cleaning results.  For example, if the flow rate of the carrier gas is too low, it affects the delivery of the cleaning composition to the system, while if the flow rate of the carrier gas is too high, it wastes the carrier gas. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate flow rate of the carrier gas with predictable results, since it has been held that where the general conditions of a claim is disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 5, Jansen/Staub further teaches that the carrier gas can be carbon dioxide ([0004, 0022, and 0036-0037] of Staub).

Regarding claim 9, Jansen further teaches that a t-fitting can be used as a mixing and delivering device (column 9, lines 7-9, and figure 5).

Regarding claim 10, Jansen/Staub does not teach that the pressure differential across the mixing device is in the range from 60-150 psig.
However, the pressure differential across the mixing device is a result effective variable modifying the particle size of mist delivered, and/or the distribution of mist delivered. For example, if the pressure differential across the mixing device is too low, the mist particles may be too small, while if the pressure differential across the mixing device is too high, the mist particles may be too big. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure differential across the mixing device with predictable results, since it has been held that where the general conditions of a claim is disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 11, Jansen/Staub does not teach that the expansion ratio across the mixing device has a foaming expansion ratio in the range from 200-1000.
However, the foaming expansion ratio is a result effective variable modifying the cleaning results.  For example, if the foaming expansion ratio is too low, it can cause the cleaning liquid to spread too quickly, while if the foaming expansion ratio is too high, it decreases the flowability of the cleaning composition. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate foaming expansion ratio with predictable results, since it has been held that where the general conditions of a claim is disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 12, Jansen/Staub further teaches that the light end hydrocarbons (benzene, H2S, LEL) are solubilized and exit the vessel (column 13, lines 33-35 of Jansen).
Jansen/Staub does not teach that the LEL is reduced to a lower explosive limit of less than 10 percent. 
However, since the processing steps and conditions disclosed by Jansen/Staub are similar to those instantly claimed, and Jansen/Staub teaches that the light end hydrocarbons (benzene, H2S, LEL) are solubilized and exit the vessel (column 13, lines 33-35 of Jansen), it would be reasonably expected that the LEL is reduced to a lower explosive limit of less than 10 percent. 

Regarding claim 13, Jansen/Staub further teaches that the light end hydrocarbons (benzene, H2S, LEL) are solubilized and exit the vessel (column 13, lines 33-35 of Jansen).
Jansen/Staub does not teach that a concentration of H2S is reduced to less than 2 ppm.
However, since the processing steps and conditions disclosed by Jansen/Staub are similar to those instantly claimed, and Jansen/Staub teaches that the light end hydrocarbons (benzene, H2S, LEL) are solubilized and exit the vessel (column 13, lines 33-35 of Jansen), it would be reasonably expected that a concentration of H2S is reduced to less than 2 ppm.

Regarding claim 14, Jansen further teaches that the cleaning agent is a terpene (column 6, lines 18-49).

Regarding claim 15, Jansen further teaches that vessel is at a temperature of 225 °F (column 10, lines 2-6).

Regarding claim 16, Jansen further teaches that the cleaning agent is d-limonene (column 6, lines 24).

Regarding claim 17, Jansen further teaches that the cleaning agent is an organic hydrocarbon compound with a carbon number in the range from C8-C40 (column 6, lines 18-65).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,936,112 to Jansen et al. (hereinafter “Jansen”) in view of US 2005/0183744 to Staub et al. (hereinafter “Staub”), and in further view of GB 2451170 to Seyd (hereinafter “Seyd”).
Regarding claim 6, Jansen further teaches that the encapsulating agent comprises a surfactant such as a non-ionic surfactant (column 6, line 66 to column 7, line 2).
However, Jansen/Staub does not teach that the encapsulating agent comprises a foaming agent.
Seyd teaches a method for cleaning a vessel used in the petrochemical industry comprising the step of supplying steam, solvent, nitrogen and a foaming agent such as amine oxide (page 1, lines 2-5, page 5, lines 2-4, and page 9, lines 5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen/Staub wherein the encapsulating agent comprises a foaming agent with a reasonable expectation of success, since Seyd teaches that using a foaming agent such as amine oxide is effective for cleaning a vessel used in the petrochemical industry (page 1, lines 2-5, page 5, lines 2-4, and page 9, lines 5-10). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,936,112 to Jansen et al. (hereinafter “Jansen”) in view of US 2005/0183744 to Staub et al. (hereinafter “Staub”), and in further view of US 2018/0208876 to Man et al. (hereinafter “Man”).
Regarding claim 7, Jansen further teaches that the encapsulating agent comprises a surfactant (column 6, line 66 to column 7, line 2).
However, Jansen/Staub does not teach that the encapsulating agent comprises an amine compound, a methyl ester and a foaming agent.
Man teaches the use of a cleaning composition comprising surfactants such as amine oxides (foaming agent) [0131], and alkyl methyl esters sulfonates (anionic surfactant and foaming agent) [0120] for cleaning hard surfaces and for removing petrochemical oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jansen/Staub wherein the encapsulating agent comprises amine oxides (foaming agent) and alkyl methyl esters sulfonates (anionic surfactant and foaming agent) as taught by Man, since Man teaches that a cleaning composition comprising surfactants such as amine oxides ([0131]of Man), and alkyl methyl esters sulfonates is effective for cleaning hard surfaces and for removing petrochemical oil, and that an anionic surfactants such as alkyl methyl esters sulfonates are desirable in cleaning composition due to their wetting and detersive properties ([0120] of Man). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,936,112 to Jansen et al. (hereinafter “Jansen”) in view of US 2005/0183744 to Staub et al. (hereinafter “Staub”), and in further view of US 3,084,076 to Loucks (hereinafter “Loucks”).
Regarding claim 8, Jansen/Staub does not teaches a mixing nozzle, wherein the mixing nozzle is an eductor.
However, Loucks teaches a method for cleaning an equipment by injecting steam and a chemical solvent into the vessel to be cleaned (column 3, lines 12-23). In addition, Loucks teaches that an eductor permits the chemical to be fed as a fluid into the line and there picked up and carried along, as a gas or as suspended droplets by the steam (column 3, lines 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the method disclosed by Jansen/Staub with a mixing nozzle, wherein the mixing nozzle is an eductor, since Loucks teaches that the use of a mixing nozzle such as an eductor is effective for permitting a chemical to be fed as a fluid into a line and carried along, as a gas or as suspended droplets by the steam for cleaning a vessel (column 3, lines 23-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714